 



Exhibit 10.1
STANDBY PURCHASE AGREEMENT
     STANDBY PURCHASE AGREEMENT (this “Agreement”) dated as of June 28, 2006, by
and among Exide Technologies, a Delaware corporation (the “Company”), Tontine
Capital Partners, L.P., a Delaware limited partnership (“Tontine”), Legg Mason
Investment Trust, Inc., a Maryland corporation (“Legg Mason” and together with
Tontine, the “Standby Purchasers”), and Arklow Capital, LLC, a Delaware limited
liability company (the “Additional Standby Purchaser”).
W I T N E S S E T H:
     WHEREAS, the Company proposes, as soon as practicable after the Rights
Offering Registration Statement, as defined herein, becomes effective, and the
Proxy Statement, as defined herein, has been mailed, to distribute to holders of
its common stock (the “Common Stock”) of record as of the close of business on
the record date of the Rights Offering (the “Record Date”), non-transferable
rights (the “Rights”) to subscribe for and purchase additional shares of Common
Stock (the “New Shares”) at a subscription price (the “Subscription Price”) in
accordance with the term sheet attached hereto as Annex A (such term sheet, the
“Term Sheet” and such offering, the “Rights Offering”); and
     WHEREAS, pursuant to the Rights Offering, stockholders of record will
receive one Right for each share of Common Stock held by them as of the Record
Date, and each Right will entitle the holder to purchase the number of New
Shares of Common Stock as determined pursuant to the Term Sheet at the
Subscription Price (the “Basic Subscription Privilege”); and
     WHEREAS, the Company has requested the Standby Purchasers and the
Additional Standby Purchaser to agree to purchase from the Company upon
expiration of the Rights Offering, and the Standby Purchasers and the Additional
Standby Purchaser are willing to so purchase, New Shares, at the Subscription
Price, to the extent such New Shares are not purchased by stockholders pursuant
to the exercise of Rights; and
     WHEREAS, the Standby Purchasers shall purchase, or if the Rights Offering
is not consummated, shall have the right to purchase and the Company shall sell
to the Standby Purchasers additional shares; and
     WHEREAS, in order to further induce the Standby Purchasers and the
Additional Standby Purchaser to enter into this Agreement, the Company has
agreed to grant the Standby Purchasers and the Additional Standby Purchaser
(including any of their permitted assignees) registration rights with respect to
the Securities (as defined below) purchased by them pursuant to this Agreement
pursuant to a registration rights agreement substantially in the form attached
hereto as Annex B (the “Registration Rights Agreement”);
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
     Section 1. Certain Other Definitions. The following terms used herein shall
have the meanings set forth below:
     “Additional Standby Purchaser” shall have the meaning set forth in the
preamble hereof.
     “Additional Subscription Shares” shall have the meaning set forth in
Section 2(c) hereof.
     “Agreement” shall have the meaning set forth in the preamble hereof.
     “Backstop Termination Date” shall have the meaning set forth in Section 3
hereof.
     “Basic Subscription Privilege” shall have the meaning set forth in the
recitals hereof.

 



--------------------------------------------------------------------------------



 



     “Board” shall have the meaning set forth in Section 7(a)(i) hereof.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York.
     “Closing” shall mean the closing of the purchases described in Section 2
hereof, which shall be held at 10:00 a.m. on the Closing Date at the offices of
Weil, Gotshal & Manges LLP located at 767 Fifth Avenue, New York, New York
10153, or such other time and place as may be agreed to by the parties hereto,
provided that if the purchases described in Section 2 hereof do not occur and
the option pursuant to Section 3 is exercised, then “Closing” shall mean the
closing of purchases described in Section 3 hereof.
     “Closing Date” shall mean the date that is three (3) Business Days after
the Rights Offering Expiration Date, or such other date as may be agreed to by
the parties hereto, provided that if the Rights Offering does not occur and the
option is exercised pursuant to Section 3 hereof, then “Closing Date” shall mean
the date that is three (3) Business Days after such option is exercised, or such
other date as may be agreed to by the parties hereto.
     “Commission” shall mean the United States Securities and Exchange
Commission, or any successor agency thereto.
     “Common Stock” shall have the meaning set forth in the recitals hereof.
     “Company” shall have the meaning set forth in the preamble hereof.
     “Company SEC Documents” shall have the meaning set forth in Section 4(h)
hereof.
     “Company Stock Approval” shall have the meaning set forth in Section 3
hereof.
     “Complete Option” shall have the meaning set forth in Section 3 hereof.
     “Convertible Notes” shall have the meaning set forth in Section 3 hereof.
     “Credit Agreement” shall mean the Credit Agreement dated May 5, 2004, as
amended, by and among the Company and Exide Global Holding Netherlands C.V. as
borrowers, the lenders party thereto, and Deutsche Bank AG New York Branch as
the administrative agent.
     “Designee” shall have the meaning set forth in Section 8 hereof.
     “Excess Shares” shall have the meaning set forth in Section 7(f) hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.
     “Expenses” shall have the meaning set forth in Section 7(c) hereof.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “Legg Mason” shall have the meaning set forth in the preamble hereof.
     “Market Adverse Effect” shall have the meaning set forth in
Section 9(a)(iv) hereof.
     “Material Adverse Effect” shall mean a material adverse effect on the
financial condition, or on the earnings, financial position, operations, assets,
results of operation, business or prospects of the Company and its subsidiaries
taken as a whole.

 



--------------------------------------------------------------------------------



 



     “New Shares” shall have the meaning set forth in the recitals hereof.
     “Observer Rights” shall have the meaning set forth in Section 8 hereof.
     “Option Period” shall have the meaning set forth in Section 3 hereof.
     “Partial Option” shall have the meaning set forth in Section 3 hereof.
     “Person” shall mean an individual, corporation, partnership, association,
joint stock company, limited liability company, joint venture, trust,
governmental entity, unincorporated organization or other legal entity.
     “Plan” shall have the meaning set forth in Section 4(c) hereof.
     “Prospectus” shall mean a prospectus, as defined in Section 2(10) of the
Securities Act, that meets the requirements of Section 10 of the Securities Act
and is current with respect to the securities covered thereby.
     “Proxy Statement” shall mean a definitive proxy statement filed with the
Commission relating to the Rights Offering and the transactions contemplated
hereunder, together with all amendments, supplements and exhibits thereto.
     “Registration Rights Agreement” shall have the meaning set forth in the
recitals hereof.
     “Record Date” shall have the meaning set forth in the recitals hereof.
     “Representative” shall have the meaning set forth in Section 7(b) hereof.
     “Rights” shall have the meaning set forth in the recitals hereof.
     “Rights Offering” shall have the meaning set forth in the recitals hereof.
     “Rights Offering Expiration Date” shall mean the date on which the
subscription period under the Rights Offering expires.
     “Rights Offering Prospectus” shall mean the final Prospectus included in
the Rights Offering Registration Statement for use in connection with the
issuance of the Rights.
     “Rights Offering Registration Statement” shall mean the Company’s
Registration Statement on Form S-3 under the Securities Act or such other
appropriate form under the Securities Act, pursuant to which the Rights and
underlying shares of Common Stock will be registered pursuant to the Securities
Act.
     “Securities” shall mean those of the New Shares, Unsubscribed Shares and
Additional Subscription Shares that are purchased by the Standby Purchasers
pursuant to Section 2 or 3 hereof, as the case may be.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
     “Standby Purchaser” shall have the meaning set forth in the preamble
hereof.
     “Subscription Agent” shall have the meaning set forth in Section 7(a)(vii)
hereof.
     “Subscription Price” shall have the meaning set forth in the recitals
hereof.
     “Termination Date” shall have the meaning set forth in Section 3 hereof.

 



--------------------------------------------------------------------------------



 



     “Term Sheet” shall have the meaning set forth in the recitals hereof.
     “Threshold” shall have the meaning set forth in Section 7(f) hereof.
     “Tontine” shall have the meaning set forth in the preamble hereof.
     “Transfer” shall have the meaning set forth in Section 10(a) hereof.
     “Unsubscribed Shares” shall have the meaning set forth in Section 2(b)
hereof.
     Section 2. Standby Purchase Commitment.
     (a) Each of the Standby Purchasers and the Additional Standby Purchaser
hereby agrees to purchase from the Company, and the Company hereby agrees to
sell to each of the Standby Purchasers and the Additional Standby Purchaser, at
the Subscription Price, all of the New Shares that will be available for
purchase by each of the Standby Purchasers and the Additional Standby Purchaser
pursuant to its Basic Subscription Privilege.
     (b) The Standby Purchasers and the Additional Standby Purchaser hereby
agree to purchase from the Company, and the Company hereby agrees to sell to the
Standby Purchasers and the Additional Standby Purchaser, at the Subscription
Price, any and all New Shares if and to the extent such shares are not purchased
by the Company’s stockholders (the “Unsubscribed Shares”) pursuant to the
exercise of Rights. It is understood and agreed that, if and to the extent that
the Standby Purchasers and the Additional Standby Purchaser are required to
purchase Unsubscribed Shares pursuant to this subsection (b), Tontine shall
purchase 54% of the Unsubscribed Shares, Legg Mason shall purchase 36% of the
Unsubscribed Shares and the Additional Standby Purchaser shall purchase 10% of
the Unsubscribed Shares, provided that if the Additional Standby Purchaser does
not purchase such Unsubscribed Shares, Tontine shall purchase 60% of the
Unsubscribed Shares and Legg Mason shall purchase 40% of the Unsubscribed
Shares, provided, further, that Tontine, Legg Mason and the Additional Standby
Purchaser reserve the right to agree among themselves to reallocate the
percentage of the Unsubscribed Shares that they shall each purchase so long as
they purchase 100% of the Unsubscribed Shares in the aggregate.
     (c) The Standby Purchasers hereby agree to purchase from the Company, and
the Company hereby agrees to sell to the Standby Purchasers, at the Subscription
Price, between 11,111,111 and 16,666,667 shares of Common Stock (the “Additional
Subscription Shares”) in accordance with the Term Sheet. It is understood and
agreed that Tontine shall purchase 60% of the Additional Subscription Shares and
Legg Mason shall purchase 40% of the Additional Subscription Shares, provided
that Tontine and Legg Mason reserve the right to agree between each other to
reallocate the percentage of the Additional Subscription Shares that they shall
each purchase so long as Tontine and Legg Mason purchase 100% of the Additional
Subscription Shares in the aggregate.
     (d) Notwithstanding anything else contained in this Agreement, none of
Tontine, Legg Mason or the Additional Standby Purchaser shall acquire Securities
hereunder which would result in it or any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) of which it is a member owning (i) 30% or
more of the issued and outstanding shares of Common Stock on fully diluted basis
without the requisite prior written consent of the Company’s lenders under the
Credit Agreement or (ii) greater than 50% of the issued and outstanding shares
of Common Stock. If either Standby Purchaser would otherwise exceed such maximum
number of shares, such excess shall be purchased by the other Standby Purchaser.
If the Additional Standby Purchaser would otherwise exceed such maximum number
of shares, such excess shall be purchased 60% by Tontine and 40% by Legg Mason.
     (e) Payment of the Subscription Price for the Securities shall be made, on
the Closing Date, against delivery of certificates evidencing the Securities, in
United States dollars by means of certified or cashier’s checks, bank drafts,
money orders or wire transfers.
     (f) If the number of Unsubscribed Shares and Additional Subscription Shares
which Legg Mason is entitled to purchase hereunder at the Closing has an
aggregate Subscription Price of less than $25,000,000, Tontine agrees, upon
request from Legg Mason, to allocate to Legg Mason a portion of the Securities
it is entitled to

 



--------------------------------------------------------------------------------



 



purchase so that Legg Mason’s aggregate Subscription Price equals $25,000,000.
     Section 3. Option. (i) If the Closing has not occurred on or prior to
September 30, 2006 (the “Backstop Termination Date”), for any reason whatsoever,
other than a material breach hereunder by the Standby Purchasers or failure of
the closing condition specified in Section 9(a)(iv), or (ii) if the Company
terminates this Agreement prior thereto other than as a result of a material
breach hereunder by the Standby Purchasers or (iii) if the Standby Purchasers
terminate this Agreement prior thereto (other than pursuant to Section 11(a)(ii)
hereof) in accordance with the terms hereof (such dates in clauses (i), (ii) and
(iii) above referred to as the “Termination Date”), each Standby Purchaser shall
have the option to purchase the Additional Subscription Shares for a period of
ten (10) Business Days following the Termination Date (the “Option Period”) upon
delivery of written notice to the Company. If the stockholders of the Company
shall have approved the Rights Offering and the transactions contemplated
hereby, the Standby Purchasers may elect to purchase any or all of the
Additional Subscription Shares (the “Complete Option”), at the Subscription
Price. If the stockholders of the Company shall not have approved the Rights
Offering and the transactions contemplated hereby, the Standby Purchasers may
elect to purchase a portion of the Additional Subscription Shares equal to up to
19.9% of the issued and outstanding Common Stock (the “Partial Option”), at a
purchase price of $4.50 per share. It is understood and agreed that (i) with
respect to the Partial Option, Tontine shall have the option to purchase 50% of
the Additional Subscription Shares and Legg Mason shall have the option to
purchase 50% of the Additional Subscription Shares and (ii) with respect to the
Complete Option, Tontine shall have the option to purchase 60% of the Additional
Subscription Shares and Legg Mason shall have the option to purchase 40% of the
Additional Subscription Shares pursuant to this Section 3, provided that Tontine
and Legg Mason reserve the right to agree between each other to reallocate the
percentage of the Additional Subscription Shares that they shall each purchase
upon exercise of the Complete Option or Partial Option, as the case may be.
     Section 4. Representations and Warranties of the Company. The Company
represents and warrants to the Standby Purchasers and the Additional Standby
Purchaser as follows:
     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted.
     (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company and, subject to approval by the Company’s stockholders,
constitutes a binding obligation of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
     (c) The authorized capital of the Company consists of (i) 61,500,000 shares
of Common Stock, of which, (A) 24,551,008 shares were issued and outstanding, as
of June 9, 2006, (B) 3,454,231 shares are reserved for issuance upon conversion
of the Company’s Floating Rate Convertible Senior Subordinated Notes due
September 18, 2013 (the “Convertible Notes”), as of the date hereof, (C)
6,250,000 shares are reserved for issuance upon exercise of the Company’s
warrants issued and issuable under the Company’s 2004 plan of reorganization, as
amended (the “Plan”), as of the date hereof, (D) 1,234,042 shares are reserved
for issuance upon exercise of options and other awards granted under the
Company’s stock option and incentive plans, as of June 22, 2006 and (E) shares
issuable as provided in the Plan, of which 543,000 shares of Common Stock and
warrants to acquire 1,358,000 shares of Common Stock are currently reserved for
issuance under the Plan with respect to disputed claims, as of the date hereof;
and (ii) 1,000,000 shares of preferred stock, par value $0.01 per share, none of
which preferred stock has been issued, as of the date hereof. All of the
outstanding shares of Common Stock have been duly authorized, are validly
issued, fully paid and nonassessable and were offered, sold and issued in
compliance with all applicable federal and state securities laws and without
violating any contractual obligation or any other preemptive or similar rights.
     (d) At the time the Rights Offering Registration Statement becomes
effective, the Rights Offering Registration Statement will comply in all
material respects with the requirements of the Securities Act and will not

 



--------------------------------------------------------------------------------



 



contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Prospectus, at the time the Rights Offering Registration
Statement becomes effective and at the Closing Date, will not include an untrue
statement or a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the representations and
warranties in this subsection shall not apply to statements in or omissions from
the Rights Offering Registration Statement or the Prospectus made in reliance
upon and in conformity with the information furnished to the Company in writing
by the Standby Purchasers or the Additional Standby Purchaser for use in the
Rights Offering Registration Statement or in the Prospectus.
     (e) The Proxy Statement will not, on the date it is first mailed to
stockholders of the Company, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading and will not, at the time the stockholders of the
Company vote at a meeting of the stockholders of the Company, to approve this
Agreement and the transactions hereunder and an amendment to the Company’s
Certificate of Incorporation providing for an increase in the number of
authorized shares of Common Stock (“Company Stockholder Approval”), omit to
state any material fact necessary to correct any statement in any earlier
communication from the Company with respect to the solicitation of proxies for
the Company Stockholder Approval which shall have become false or misleading in
any material respect. The Proxy Statement will comply as to form in all material
respects with the applicable requirements of the Exchange Act. Notwithstanding
the foregoing, the Company makes no representation or warranty with respect to
information furnished to the Company in writing by the Standby Purchasers or the
Additional Standby Purchaser for inclusion or incorporation by reference in any
of the foregoing documents.
     (f) All of the Securities and New Shares will have been duly authorized for
issuance prior to the Closing (assuming Company Stockholder Approval has been
obtained) and the shares issuable upon exercise of the Partial Option are duly
authorized for issuance, and, when issued and distributed as set forth in the
Prospectus, will be validly issued, fully paid and non-assessable; and none of
the Securities or New Shares will have been issued in violation of the
preemptive rights of any security holders of the Company arising as a matter of
law or under or pursuant to the Company’s Certificate of Incorporation, as
amended, the Company’s bylaws, as amended, or any agreement or instrument to
which the Company is a party or by which it is bound.
     (g) The documents incorporated by reference into the Prospectus pursuant to
Item 12 of Form S-3 under the Securities Act, when they become effective or at
the time they are filed with the Commission, as the case may be, will comply in
all material respects with the applicable provisions of the Exchange Act.
     (h) Since May 2004, the Company has filed with the Commission all forms,
reports, schedules, statements and other documents required to be filed by it
through the date hereof under the Exchange Act, or the Securities Act (all such
documents, as supplemented and amended since the time of filing, collectively,
the “Company SEC Documents”). The Company SEC Documents, including without
limitation all financial statements and schedules included in the Company SEC
Documents, at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively, and in the case of any Company SEC Document amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
amending or superseding filing), (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and (ii) complied in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as applicable, subject to any restatement of the financial statements for
the fiscal year ended March 31, 2005 of the type referenced in the Company’s
press release dated June 14, 2006. The audited consolidated financial statements
of Company included in the Company’s Annual Report on Form 10-K for the fiscal
year ended March 31, 2006 comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved, and present fairly in all material respects, the
consolidated financial position of the Company and its consolidated subsidiaries
as at the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended.

 



--------------------------------------------------------------------------------



 



     (i) Since March 31, 2006, there have not been any events, changes,
occurrences or state of facts that, individually or in the aggregate, have had
or would reasonably be expected to have a Material Adverse Effect, except as
disclosed in writing by the Company to the other parties hereto.
     Section 5. Representations and Warranties of the Standby Purchasers and the
Additional Standby Purchaser. Each Standby Purchaser and the Additional Standby
Purchaser, severally and not jointly, represents and warrants to the Company, as
to itself only, as follows:
     (a) Such Standby Purchaser or Additional Standby Purchaser is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its state of organization.
     (b) This Agreement has been duly and validly authorized, executed and
delivered by such Standby Purchaser or Additional Standby Purchaser and
constitutes a binding obligation of such Standby Purchaser or Additional Standby
Purchaser enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (c) Such Standby Purchaser or Additional Standby Purchaser is an
“accredited investor” within the meaning of Rule 501(a) under the Securities Act
and is acquiring the Securities for investment for its own account, with no
present intention of dividing its participation with others (other than in
accordance with Sections 2(b), 2(c) and 15 hereof) or reselling or otherwise
distributing the same in violation of the Securities Act or any applicable state
securities laws.
     (d) The Standby Purchasers and the Additional Standby Purchaser are not
“affiliates” (within the meaning of Rule 405 of the Securities Act) of one
another, are not acting in concert and are not members of a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) and have no current intention
to act in the future in a manner that would make them members of such a group.
     (e) The Standby Purchasers and the Additional Standby Purchaser understand
that: (i) other than pursuant to the Registration Rights Agreement, the resale
of the Securities has not been and is not being registered under the Securities
Act or any applicable state securities laws, and the Securities may not be sold
or otherwise transferred unless (a) the Securities are sold or transferred
pursuant to an effective registration statement under the Securities Act, (b) at
the Company’s request, the Standby Purchasers or the Additional Standby
Purchaser, as the case may be, shall have delivered to the Company an opinion of
counsel (which opinion shall be in form, substance and scope reasonably
satisfactory to the Company’s counsel) to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration, or (c) the Securities are sold pursuant to Rule 144
promulgated under the Securities Act; (ii) any sale of such Securities made in
reliance on Rule 144 under the Securities Act may be made only in accordance
with the terms of such Rule; and (iii) except as set forth in the Registration
Rights Agreement, neither the Company nor any other Person is under any
obligation to register such Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. The Standby Purchasers and the Additional Standby Purchaser
acknowledge that an appropriate restrictive legend will be placed on the
certificate or certificates representing the Securities that may be issued
pursuant to this Agreement.
     Section 6. Deliveries at Closing.
     (a) At the Closing, the Company shall deliver to each of the Standby
Purchasers and the Additional Standby Purchaser the following:
          (i) A certificate or certificates representing the number of shares of
Common Stock issued to each of the Standby Purchasers and the Additional Standby
Purchaser pursuant to Section 2 or 3 hereof, as the case may be; and

 



--------------------------------------------------------------------------------



 



          (ii) A certificate of an officer of the Company on its behalf to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date, with the same effect as if made on the Closing Date.
     (b) At the Closing, each of the Standby Purchasers shall deliver to the
Company the following:
          (i) Payment of the Subscription Price of the Securities purchased by
such Standby Purchaser, as set forth in Section 2(e) or 3 hereof, as the case
may be; and
          (ii) A certificate of such Standby Purchaser to the effect that the
representations and warranties of such Standby Purchaser contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date.
     (c) At the Closing of the transactions contemplated under Section 2, the
Additional Standby Purchaser shall deliver to the Company the following:
          (i) Payment of the Subscription Price of the New Shares purchased by
the Additional Standby Purchaser, as set forth in Section 2(e) hereof; and
          (ii) A certificate of the Additional Standby Purchaser to the effect
that the representations and warranties of the Additional Standby Purchaser
contained in this Agreement are true and correct in all material respects on and
as of the Closing Date with the same effect as if made on the Closing Date.
     Section 7. Covenants.
     (a) Covenants. The Company agrees as follows between the date hereof and
the Closing Date:
          (i) To use its reasonable best efforts to have the board of directors
of the Company (“Board”) recommend to the stockholders of the Company to approve
this Agreement and the transactions contemplated hereunder;
          (ii) To as soon as reasonably practicable (A) seek Company Stockholder
Approval of the Rights Offering, the transactions contemplated hereunder and an
increase in the number of authorized shares of the Common Stock in an amount
sufficient to have enough shares of Common Stock available to issue all of the
shares of Common Stock contemplated to be issued hereunder and (ii) file with
the Commission the Rights Offering Registration Statement and the Proxy
Statement;
          (iii) To use reasonable best efforts to cause the Rights Offering
Registration Statement and any amendments thereto to become effective as
promptly as possible;
          (iv) To use reasonable best efforts to effectuate the Rights Offering;
          (v) As soon as reasonably practicable after the Company is advised or
obtains knowledge thereof, to advise the Standby Purchasers and the Additional
Standby Purchaser with a confirmation in writing, of (A) the time when the
Rights Offering Registration Statement or any amendment thereto has been filed
or declared effective or the Prospectus or any amendment or supplement thereto
has been filed, (B) the issuance by the Commission of any stop order, or of the
initiation or threatening of any proceeding, suspending the effectiveness of the
Rights Offering Registration Statement or any amendment thereto or any order
preventing or suspending the use of any preliminary prospectus or the Prospectus
or any amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the New Shares for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for that purpose, (D) the
receipt of any comments from the Commission, and (E) any request by the
Commission for any amendment to the Rights Offering Registration Statement or
any amendment or supplement to the Prospectus or for additional information. The
Company will use its reasonable best efforts to prevent the issuance of any such
order or the imposition of any

 



--------------------------------------------------------------------------------



 



such suspension and, if any such order is issued or suspension is imposed, to
obtain the withdrawal thereof as promptly as possible;
          (vi) To operate the Company’s business in the ordinary course of
business consistent with past practice;
          (vii) To notify, or to cause the subscription agent for the Rights
Offering (the “Subscription Agent”) to notify, on each Friday during the
exercise period of the Rights, or more frequently if reasonably requested by any
Standby Purchaser or the Additional Standby Purchaser, the Standby Purchasers
and the Additional Standby Purchaser of the aggregate number of Rights known by
the Company or the Subscription Agent to have been exercised pursuant to the
Rights Offering as of the close of business on the preceding Business Day or the
most recent practicable time before such request, as the case may be;
          (viii) Not to issue any shares of capital stock of the Company, or
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, securities convertible into or exchangeable for capital stock
of the Company, or other agreements or rights to purchase or otherwise acquire
capital stock of the Company, (A) except for shares of Common Stock issuable
upon exercise of the Company’s presently outstanding warrants and stock options
and other awards or upon conversion of the Convertible Notes and (B) except for
warrants and Common Stock issuable under the Plan and (C) except for new stock
options and other awards granted to employees of the Company hired after the
date hereof covering not more than 75,000 shares of Common Stock under the
Company’s incentive plans and (D) except for the effects of the antidilution
provisions in the Company’s warrants issued under the Plan and the indenture
governing the terms of the Convertible Notes;
          (ix) Not to authorize any stock split, stock dividend, stock
combination or similar transaction affecting the number of issued and
outstanding shares of Common Stock;
          (x) Not to declare or pay any dividends or repurchase any shares of
Common Stock; and
          (xi) Not to incur any indebtedness or guarantees thereof, other than
borrowings in the ordinary course of business and consistent with past practice.
     (b) No Shop. Subject to the fiduciary duties of the Board after receipt of
the advice of the Company’s outside legal counsel, the Company shall not, and
shall not permit any of its affiliates, directors, officers, employees,
representatives or agents of the Company (collectively, the “Representatives”)
to, directly or indirectly, other than with respect to the disposition of
non-core assets of the Company, for a price not to exceed $30,000,000 in the
aggregate, permitted under the Credit Agreement, (i) discuss, knowingly
encourage, negotiate, undertake, initiate, authorize, recommend, propose or
enter into, any transaction involving a merger, consolidation, business
combination, purchase or disposition of any material amount of the assets or any
capital stock of the Company or any of its subsidiaries other than the
transactions contemplated by this Agreement, (ii) facilitate, knowingly
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of any such alternative transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning the business, operations, properties or assets of the Company or any
of its subsidiaries in connection with any such alternative transaction, or
(iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or knowingly encourage, any effort or attempt by any other Person to
do or seek any of the foregoing. The Company shall (and shall cause its
Representatives to) immediately cease and cause to be terminated any existing
discussions or negotiations with any Persons conducted heretofore with respect
to any such alternative transaction, including, without limitation, the sale of
the Company’s European and rest of the world industrial energy business. This
Section 7(b) shall not apply to the possible sale of businesses identified in
writing by the Company to the Standby Purchasers on or prior to the date hereof.
     (c) Expense Reimbursement. The Company agrees to promptly reimburse each
Standby Purchaser for all of its reasonable out-of-pocket costs and expenses and
reasonable attorneys’ fees (collectively, “Expenses”) incurred by such Standby
Purchaser in connection with this Agreement, its due diligence investigation of
the Company and other activities relating to the transactions contemplated
hereunder upon the Company’s receipt of all

 



--------------------------------------------------------------------------------



 



reasonably requested documentation to support the incurrence by such Standby
Purchaser of such Expenses. If any travel or travel-related expenses incurred by
principals or employees of any Standby Purchaser are required in connection with
the foregoing activities, the Company’s reimbursement of such travel-related
expenses will be subject to the terms applicable to the Company’s advisors in
connection with the transactions contemplated hereunder.
     (d) Registration Rights Agreement. The Company, the Standby Purchaser and
the Additional Standby Purchaser shall execute and deliver to each other and any
of their permitted assignees on or prior to the Closing Date the Registration
Rights Agreement.
     (e) Public Statements. Neither the Company nor the Standby Purchasers and
the Additional Standby Purchaser shall issue any public announcement, statement
or other disclosure with respect to this Agreement or the transactions
contemplated hereby without the prior consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed, except (i) if such public
announcement, statement or other disclosure is required by applicable law or
applicable stock market regulations, in which case the disclosing party shall
consult in advance with respect to such disclosure with the other parties to the
extent reasonably practicable, or (ii) the filing of any Schedule 13D or
Schedule 13G, to which a copy of this Agreement and the Registration Rights
Agreement may be attached as an exhibit thereto.
     (f) HSR Filing. If Legg Mason determines a filing is or may be required
under the HSR Act in connection with the transactions contemplated hereunder,
the Company and Legg Mason shall use reasonable best efforts to promptly prepare
and file all necessary documentation and to effect all applications that are
necessary or advisable under the HSR Act with respect to the transactions
contemplated hereunder so that the applicable waiting period shall have expired
or been terminated as soon as practicable after the date hereof. The filing fee
required by the HSR Act for such filings shall be paid by the Company. If all
conditions to the Closing have been satisfied or waived, other than the
condition set forth in Section 9(d)(v), the number of shares of Common Stock
purchased by Legg Mason hereunder shall be reduced so that the Subscription
Price payable by Legg Mason is below the threshold (the “Threshold”) which would
require a filing under the HSR Act, provided that Tontine shall purchase such
shares of Common Stock above the Threshold up to an amount that would not cause
Tontine to own 30% or more of the issued and outstanding Common Stock on a fully
diluted basis, and if there are any such shares of Common Stock (the “Excess
Shares”) which would cause Tontine to acquire 30% or more of the issued and
outstanding Common Stock on a fully diluted basis, the number of shares of
Common Stock the Standby Purchasers are required to purchase hereunder shall be
reduced by such number of Excess Shares.
     Section 8. Observer Rights. The Company acknowledges and agrees that for so
long as Tontine and/or its affiliates retain over 50% of its shares of Common
Stock held immediately after the Closing under Section 2, if no employee of
Tontine is serving as a member of the Board, Tontine shall have the right to
designate one person who is either an employee of Tontine or is otherwise
reasonably acceptable to the Board (the “Designee”) to act as an observer to the
Board as provided below (“Observer Rights”). During such time as Tontine has
Observer Rights, the Company shall invite the Designee to attend any meetings of
the Board of Directors of the Company and any committees thereof (at the same
time directors are invited thereto) and provide the Designee with such materials
(at the same time such materials are provided to directors) as the Company
provides to directors in connection with their service on the Board and any
committees thereof, provided that the Designee need not be permitted to attend
any portion of any such meeting or be provided with any portion of such
materials to the extent that so doing would jeopardize any legal privilege,
including the attorney-client privilege, and to the extent the subject of such
meeting or materials is potentially adverse to Tontine. The exercise by Tontine
of Observer Rights is conditioned upon the Company’s receipt of a
confidentiality agreement executed by Tontine and the Designee reasonably
satisfactory to the Company providing for Tontine’s and the Designee’s
preservation of the confidentiality of any materials provided or information
received at any meeting of the Board or any committee thereof. The Company will
not be responsible for any expenses of the Observer’s attendance at such
meetings.
     Section 9. Conditions to Closing.
     (a) The obligations of each of the Standby Purchasers and the Additional
Standby Purchaser to consummate the transactions contemplated hereunder are
subject to the fulfillment, prior to or on the Closing Date,

 



--------------------------------------------------------------------------------



 



of the following conditions:
          (i) The representations and warranties of the Company in Section 4
shall be true and correct in all material respects as of the date hereof and at
and as of the Closing Date as if made on such date (except for representations
and warranties made as of a specified date, which shall be true and correct in
all material respects as of such specified date);
          (ii) The Company shall have executed and delivered to the Standby
Purchasers a duly executed copy of the Registration Rights Agreement;
          (iii) Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date, there shall not have been any Material Adverse Effect
and no event shall have occurred or circumstance shall exist which would
reasonably likely result in a Material Adverse Effect; and
          (iv) As of the Closing Date, none of the following events shall have
occurred and be continuing: (A) trading in the Common Stock shall have been
suspended by the Commission or the Nasdaq National Market or trading in
securities generally on the New York Stock Exchange or the Nasdaq National
Market shall have been suspended or limited or minimum prices shall have been
established on either such exchange or the Nasdaq National Market, (B) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities, or (C) there shall have occurred any material outbreak or material
escalation of hostilities, declaration by the United States of a national
emergency or war or other calamity or crisis which has a material adverse effect
on the U.S. financial markets (collectively, a “Market Adverse Effect”).
     (b) The obligations of Tontine to consummate the transactions contemplated
in Section 2 hereof are subject to the election or appointment, on or prior to
the Closing Date, of two (2) nominees of Tontine to the Board reasonably
acceptable to the Board, which Board shall consist of not more than nine
(9) members immediately after giving effect to such additional two
(2) directors; it being understood that the Board shall be free to change the
size of the Board after the Closing Date to the extent permitted by the
Company’s certificate of incorporation and bylaws and Delaware law. If such
condition is not satisfied and Tontine elects not to close, neither Legg Mason
nor the Additional Standby Purchaser shall be obligated to close hereunder.
     (c) The obligations of the Company to consummate the transactions
contemplated hereunder are subject to the fulfillment, prior to or on the
Closing Date, of the following conditions:
          (i) The representations and warranties of each of the Standby
Purchasers and the Additional Standby Purchaser in Section 5 shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing Date as if made as of such date (except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such specified date); and
          (ii) Each Standby Purchaser shall have executed and delivered to the
Company a duly executed copy of the Registration Rights Agreement.
     (d) The obligations of each of the Company and the Standby Purchasers and
the Additional Standby Purchaser to consummate the transactions contemplated
hereunder in connection with the Rights Offering are subject to the fulfillment,
prior to or on the Closing Date, of the following conditions:
          (i) No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
Rights Offering or the transactions contemplated by this Agreement;
          (ii) The Rights Offering Registration Statement shall have been filed
with the Commission and declared effective; no stop order suspending the
effectiveness of the Rights Offering Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; and any request of the Commission for
inclusion of additional information in the Registration

 



--------------------------------------------------------------------------------



 



Statement or otherwise shall have been complied with;
          (iii) The holders of a majority of the outstanding Common Stock shall
have approved the Rights Offering and the transactions contemplated hereunder;
          (iv) The New Shares and the Securities shall have been authorized for
listing on the Nasdaq Stock Market; and
          (v) If the purchase of Common Stock hereunder is subject to the terms
of the HSR Act, the applicable waiting period shall have expired or been
terminated thereunder with respect to such purchase.
     (e) If the Additional Standby Purchaser elects not to close because of a
failure of a Closing condition, it shall cease to have any rights or obligations
hereunder. To the extent the Standby Purchasers elect to waive such Closing
condition which has not been satisfied, they shall purchase their proportionate
share of the New Shares that the Additional Standby Purchaser would have
purchased hereunder, all subject to, and in accordance with, Section 2.
     Section 10. Restrictions on Transfer.
     (a) The Standby Purchasers and the Additional Standby Purchaser shall not,
and shall ensure that their respective Affiliates do not, purchase, sell,
transfer, assign, convey, gift, mortgage, pledge, encumber, hypothecate or
otherwise dispose of, directly or indirectly (“Transfer”), any Securities;
provided, however, that the foregoing shall not restrict in any manner a
Transfer (i) by a Standby Purchaser or the Additional Standby Purchaser to one
or more of its Affiliates, provided that the transferee in each case agrees in
writing to be subject to the terms of this Section 10, or (ii) to any other
person in a private transaction if the Company first shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such Transfer is exempt from the registration requirements of the
Securities Act or (iii) made in accordance with Rule 144 under the Securities
Act, provided that the Company shall have the right to receive an opinion of
legal counsel for the holder, reasonably satisfactory to the Company, to the
effect that such Transfer is exempt from the registration requirements of the
Securities Act, prior to the removal of the legend subject to Rule 144 or
(iv) made pursuant to a registration statement declared effective by the
Commission. Any purported Transfers of Securities in violation of this
Section 10 shall be null and void and no right, title or interest in or to such
Securities shall be Transferred to the purported transferee, buyer, donee,
assignee or encumbrance holder. The Company will not give, and will not permit
the Company’s transfer agent to give, any effect to such purported Transfer in
its stock records.
     (b) Restrictive Legends. The Standby Purchasers and the Additional Standby
Purchaser understand and agree that the Securities will bear a legend
substantially similar to the legend set forth below in addition to any other
legend that may be required by applicable law or by any agreement between the
Company and any of the Standby Purchasers and the Additional Standby Purchaser.
The legend may be removed pursuant to Section 10(a)(iii) and Section 10(a)(iv)
as provided above. The legend shall be removed upon the effectiveness of a
registration statement filed pursuant to the Registration Rights Agreement.
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED AND/OR QUALIFIED
UNDER ANY STATE SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
MAY NOT BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND REGISTRATION AND/OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, (B) IN A TRANSACTION WHICH
IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
REGISTRATION AND/OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS
PROVIDED THAT AT THE ISSUER’S REQUEST, THE TRANSFEROR THEREOF SHALL HAVE
DELIVERED TO THE ISSUER AN OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM,
SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE ISSUER) TO THE EFFECT THAT
SUCH SECURITIES MAY BE SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION, OR (C) SUCH

 



--------------------------------------------------------------------------------



 



SECURITIES MAY BE SOLD PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.
     Section 11. Termination.
     (a) This Agreement may be terminated at any time prior to the Closing Date,
by either Standby Purchaser by written notice to the other parties hereto if
there is (i) a Material Adverse Effect or (ii) a Market Adverse Effect that is
not cured within twenty-one (21) days after the occurrence thereof (the “Cure
Period”), provided that the right to terminate this Agreement after the
occurrence of each Material Adverse Effect or a Market Adverse Effect, which has
not been cured within the Cure Period, shall expire 7 days after the expiration
of such Cure Period.
     (b) This Agreement may be terminated at any time prior to the Closing Date,
by the Company on one hand or either of the Standby Purchasers on the hand by
written notice to the other parties hereto:
          (i) If there is a material breach of this Agreement by the other party
that is not cured within fifteen (15) days after receipt of written notice by
such breaching party;
          (ii) As to Section 2, Section 7(a) (other than Sections 7(a)(ix) and
7(a)(x)) and Section 7(b), after the Backstop Termination Date; or
          (iii) As to any obligations hereunder other than Section 2, after the
expiration of the Option Period.
     (c) The Additional Standby Purchaser may terminate its obligations to
purchase New Shares pursuant to Section 2 upon the occurrence of the any of the
events set forth in this Section 11 which give rise to a right of the Standby
Purchasers to terminate this Agreement. Upon such termination by the Additional
Standby Purchaser, the Additional Standby Purchaser shall cease to have any
rights and obligations hereunder. To the extent this Agreement is not terminated
by the Standby Purchasers, they shall purchase their proportionate share of the
New Shares that the Additional Standby Purchaser would have purchased hereunder,
all subject to, and in accordance with, Section 2.
     Section 12. Indemnification and Contribution.
     (a) In the event of any registration of any Securities under the Securities
Act pursuant to this Agreement, the Company shall indemnify and hold harmless
the Standby Purchasers, the Additional Standby Purchaser and each other Person
(including each underwriter) who participated in the offering of such Securities
and each other Person, if any, who controls such Standby Purchaser or Additional
Standby Purchaser or such participating Person within the meaning of the
Securities Act (all such Persons being hereinafter referred to, collectively, as
the “Standby Indemnified Persons”), against any losses, claims, damages or
liabilities, joint or several, to which any of the Standby Indemnified Persons
may become subject (i) as a result of any breach by the Company of any of its
representations or warranties contained herein or in any certificate delivered
hereunder or (ii) under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (A) any alleged untrue statement
of any material fact contained, on the effective date thereof, in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (B) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse each such Standby
Indemnified Person for any reasonable legal or any other expenses reasonably
incurred by such Standby Indemnified Person in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable in any such case to any Standby Indemnified
Person to the extent that any such loss, claim, damage or liability arises out
of or is based upon any actual or alleged untrue statement or actual or alleged
omission made in such registration statement, preliminary prospectus, prospectus
or amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Standby Indemnified Person
specifically for use therein or so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Standby Indemnified

 



--------------------------------------------------------------------------------



 



Person, and shall survive the transfer of such Securities or New Shares by such
Standby Indemnified Person.
     (b) Each Standby Purchaser and the Additional Standby Purchaser by
acceptance thereof, severally, and not jointly, agree to indemnify and hold
harmless the Company, its directors and officers and each other Person, if any,
who controls the Company within the meaning of the Securities Act (all such
Persons being hereinafter referred to, collectively, as the “Company Indemnified
Persons,” and together with the Standby Indemnified Persons, the “Indemnified
Persons”) against any losses, claims, damages or liabilities, joint or several,
to which any of the Company Indemnified Persons may become subject (i) as a
result of any breach by such Standby Purchaser or Additional Standby Purchaser
of any of its representations or warranties contained herein or in any
certificate delivered hereunder or (ii) under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon information
provided in writing to the Company by such Standby Purchaser or Additional
Standby Purchaser specifically for use in any registration statement under which
Securities were registered under the Securities Act at the request of such
Standby Purchaser or Additional Standby Purchaser, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto.
     (c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person, except to the extent the indemnifying party is
actually prejudiced thereby) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent shall not be
unreasonably withheld or delayed. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
     (d) (i) If the indemnification provided for in this Section 12 is
unavailable to an Indemnified Person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then the indemnifying
party, in lieu of indemnifying such Indemnified Person, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and Indemnified Person in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and Indemnified Persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, the indemnifying party or the Indemnified Persons, and
their relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 



--------------------------------------------------------------------------------



 



          (ii) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 12(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     Section 13. Survival. The representations and warranties of the Company and
each of the Standby Purchasers and the Additional Standby Purchaser contained in
this Agreement or in any certificate delivered hereunder shall survive the
Closing hereunder.
     Section 14. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (i) on the date delivered
if delivered by telecopy or in person, (ii) on the third (3rd) Business Day
after it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (iii) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:
     (a) if to Tontine, at:
c/o Tontine Capital Management L.L.C.
55 Railroad Avenue, 3rd Floor
Greenwich, Connecticut 06830
Attention: Joseph V. Lash
Telecopy No.: (203) 769-2010
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Ted S. Waksman
Telecopy No.: (212) 310-8007
     (b) if to Legg Mason, at:
Legg Mason Opportunity Trust
c/o Legg Mason Capital Management
100 Light Street
Baltimore, Maryland 21202
Attention: General Counsel
Telecopy No.: (410) 454-5372
with a copy to:
Legg Mason Legal & Compliance
100 Light Street
Baltimore, Maryland 21202
Attention: Asset Management-Mutual Fund Practice Group
Telecopy No.: (410) 454-4408

 



--------------------------------------------------------------------------------



 



     (c) if to Additional Standby Purchaser, at:
Arklow Capital, LLC
237 Park Avenue
New York, N.Y. 10017
Attention: Chief Executive Officer
Telecopy No.: (212) 808-3789
with a copy to:
Gottfried & Associates
1328 Boston Post Road
Larchmont, N.Y. 10538
Attention: Michael N. Gottfried
Telecopy No.: (914) 833-9202
     (d) if to the Company, at:
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Gordon A. Ulsh
Telecopy No.: (678) 566-9171
with a copies to:
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Law Department
Telecopy No.: (678) 566-9342
and
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attention: Carter W. Emerson, P.C.
Telecopy No.: (312) 660-0374
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 14. If notice is given pursuant to this Section 14 of any assignment to
a permitted successor or assign of a party hereto, the notice shall be given as
set forth above to such successor or permitted assign of such party.

 



--------------------------------------------------------------------------------



 



     Section 15. Assignment. This Agreement will be binding upon, and will inure
to the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns, including any person to whom Securities are transferred
in accordance herewith. This Agreement, or the Standby Purchasers’ or the
Additional Standby Purchaser’s obligations hereunder, may be assigned, delegated
or transferred, in whole or in part, by either Standby Purchaser or the
Additional Standby Purchaser to any Affiliate (as defined in Rule 12b-2 under
the Exchange Act) of such Standby Purchaser or the Additional Standby Purchaser
over which such Standby Purchaser or the Additional Standby Purchaser or any of
its Affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights, provided that any such assignee
assumes the obligations of such Standby Purchaser or the Additional Standby
Purchaser hereunder and agrees in writing to be bound by the terms of this
Agreement in the same manner as such Standby Purchaser or Additional Standby
Purchaser, as the case may be. Notwithstanding the foregoing or any other
provisions herein, no such assignment will relieve such Standby Purchaser or
Additional Standby Purchaser, as the case may be, of its obligations hereunder
if such assignee fails to perform such obligations.
     Section 16. Entire Agreement. This Agreement embodies the entire agreement
and understanding between the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein, with respect to
the standby purchase commitments or the registration rights granted by the
Company with respect to the Securities and the New Shares. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement.
     Section 17. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York (other
than its rules of conflict of laws to the extent the application of the laws of
another jurisdiction would be required thereby).
     Section 18. Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     Section 19. Extension or Modification of Rights Offering. Without the prior
written consent of the Standby Purchasers, the Company may (i) waive
irregularities in the manner of exercise of the Rights, and (ii) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights to the extent that such waiver does not materially adversely affect the
interests of the Standby Purchasers.
     Section 20. Miscellaneous.
     (a) The Company shall not after the date of this Agreement enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to holders of Securities in this Agreement.
     (b) The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning of this Agreement.
     (c) This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which, when taken together,
shall constitute one and the same instrument.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

                  EXIDE TECHNOLOGIES     By:   /s/ Gordon A. Ulsh              
Name: Gordon A. Ulsh     Title: President and Chief Executive Officer
 
                TONTINE CAPITAL PARTNERS, L.P.
 
                By: TONTINE CAPITAL MANAGEMENT, L.L.C.,
 
                its general partner     By:   /s/ Jeffrey L. Gendell            
  Name: Jeffrey L. Gendell     Title: Managing Member       LEGG MASON
INVESTMENT TRUST, INC.       By:   /s/ Gregory Merz               Name: Gregory
Merz     Title: Vice President       ARKLOW CAPITAL, LLC       By:   /s/ Gregory
Shrock               Name:   Gregory Shrock     Title:   President

 



--------------------------------------------------------------------------------



 



Annex A
To the extent that terms and conditions herein overlap with the terms and
conditions in the Standby Purchase Agreement and the Registration Rights
Agreement (the “Definitive Agreements”), the terms and conditions in the
Definitive Agreements shall govern.

     
Issuer
  Exide Technologies (the “Company”).
 
  $125.0 million, comprised of a $75.0 million rights offering and
a $50.0 million additional subscription privilege for the Standby
 
   
Aggregate Offering Size
  Purchasers.
 
   
Authorization
  Prior approval of the Company’s board of directors (the “Board ”) and subject
to shareholder approval.
 
   
Rights Offering
  The Company is distributing to holders of its common stock, at no charge, one
subscription right for every one share of the Company’s common stock that
holders owned as of the Record Date.
 
   
Subscription Privilege
  Each subscription right entitles Eligible Participants to purchase, for every
one share of common stock they owned as of the Record Date, between 1.02 and
0.68 shares of common stock upon payment of between $3.00 and $4.50 per share,
depending on the Subscription Price formula described below.
 
   
Launch Date
  The offering will be launched shortly after the mailing of the proxy statement
for the Company’s annual shareholder meeting, which will be held in August 2006.
The expected launch date is July 27, 2006.
 
   
Record Date
  The Record Date is expected to be July 27, 2006 at 5:00 p.m., New York City
time. Only the Company’s stockholders as of the Record Date (the “Eligible
Participants ”) will receive rights to subscribe for shares in the rights
offering.
 
   
Expiration Date
  It is expected that the rights would expire at or shortly after the Company’s
annual meeting but in no event more than 40 days after the launch date. Rights
not exercised by the Expiration Date will be null and void. The Company has the
option, with the approval of the Standby Purchasers, to extend the expiration of
the rights offering for any reason, for a period not to exceed 15 business days.
 
   
Subscription Price
  Subscription Price will be payable in cash and set at a 20% discount to the
average closing price of the Company’s common stock for the 30 trading day
period ending July 6, 2006. Notwithstanding the above, at no time shall the
Subscription Price be higher than $4.50 per share nor shall it be lower than
$3.00 per share. All payments must be cleared on or before the Expiration Date.
 
   
Transferability of Rights
  The subscription rights may not be sold, transferred or assigned.
 
   
Subscription Commitment of Tontine
  Tontine Capital Partners, L.P. ( “Tontine”), who, as of June 15, 2006,
beneficially owned approximately 9.9% of the Company’s common stock, will agree
to act as a standby purchaser in the rights offering in the amount up to 54% of
the unsubscribed shares.
 
   
Subscription Commitment of Legg Mason
  Legg Mason Investment Trust, Inc. ( “Legg Mason ”), who, as of June 15, 2006,
beneficially owned 0.0% of the Company’s common stock, will agree to act as a
Standby Purchaser in the rights offering in the amount up to 36% of the
unsubscribed shares.
 
   
Subscription Commitment of Arklow
  Arklow Capital, LLC. ( “Arklow ”), who, as of June 15, 2006, beneficially
owned 4.2% of the Company’s common stock, will agree to act as a Standby
Purchaser in the rights offering in the amount up to 10% of the unsubscribed
shares.
 
   
Reallocation of Percentage of Subscription
  Tontine, Legg Mason and Arklow reserve the right to agree among themselves to
reallocate the percentage of the unsubscribed shares that they shall each
purchase (so long as Tontine, Legg Mason and Arklow purchase 100% of the
unsubscribed shares in the aggregate).
 
   
Subscription Commitment
Fee
  Additional subscription privilege of $50.0 million to be allocated pro rata to
Tontine and Legg Mason based on subscription commitments, subject to change of
control limitations described below.

 



--------------------------------------------------------------------------------



 



     
Additional Subscription
Privilege for the Standby
Purchasers
  The Company is granting Tontine and Legg Mason the right to acquire between
11.1 million and 16.7 million shares of the Company’s common stock at the
Subscription Price after completion of the Rights Offering. They will commit to
purchase such shares.
 
   
Reallocation of Percentage of Additional Subscription
  Tontine and Legg Mason reserve the right to agree between each other to
reallocate the percentage of the additional subscription shares referred to
above that they shall each purchase (so long as Tontine and Legg Mason purchase
100% of the additional subscription shares in the aggregate).
 
   
Change of Control
  No purchaser, or group of which that purchaser is a member, may acquire shares
in the equity offering that would result in a Change of Control under the
Company’s Senior Credit Facility (30% fully — diluted ownership) or Second-Lien
Notes agreement (50% of outstanding shares).
 
   
Subscription Agent
  [TBD].
 
   
Use of Proceeds
  Proceeds will be used to provide additional liquidity for working capital,
capital expenditures and general corporate purposes.
 
   
Board of Directors
  Tontine shall have the right to nominate 2 directors on the Board reasonably
acceptable to the Board, which Board shall consist of not more than 9 members
immediately after giving effect to such additional 2 directors; it being
understood that the Board shall be free to change the size of the Board after
the closing date of the rights offering to the extent permitted by the Company’s
certificate of incorporation and by-laws and Delaware law.
 
   
Registration Rights
  Tontine, Legg Mason and Arklow shall have registration rights, which shall
consist of an immediate evergreen shelf registration statement, demand
registrations if the shelf registration statement is not effective, unlimited
Form S — 3 registrations so long as the Company is eligible to use such Form and
piggyback registration rights.

 



--------------------------------------------------------------------------------



 



Annex B
REGISTRATION RIGHTS AGREEMENT
     Registration Rights Agreement, dated as of ___, 2006, by and among Exide
Technologies, a Delaware corporation (“Company”), and the stockholders
signatories hereto.
W I T N E S S E T H :
     WHEREAS, this Agreement is being entered into in connection with the
Standby Purchase Agreement dated as of June [_____], 2006 (the “Standby Purchase
Agreement”) among the parties to this Agreement (as defined below);
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used
herein and in the recitals above shall have the following meanings:
     “Additional Holders” shall mean the Permitted Assignees of Registrable
Securities who, from time to time, acquire Registrable Securities from a Holder
or Holders and own Registrable Securities at the relevant time, agree to be
bound by the terms hereof and become Holders for purposes of this Agreement.
     “Affiliate” of a Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such other Person. For purposes of this definition,
“control” shall mean the ability of one Person to direct the management and
policies of another Person.
     “Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York.
     “Closing Date” shall have the meaning assigned to such term in the Standby
Purchase Agreement.
     “Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
     “Common Stock” shall mean the shares of common stock, $.01 par value per
share, of Company, as adjusted to reflect any merger, consolidation,
recapitalization, reclassification, split-up, stock dividend, rights offering or
reverse stock split made, declared or effected with respect to the Common Stock.
     “Company” shall have the meaning assigned to such term in the preamble.
     “Demand Registration” shall have the meaning assigned to such term in
Section 2(b) hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
     “Holder” shall mean any (i) Person who owns Registrable Securities at the
relevant time and is a party to this Agreement or (ii) any Additional Holder.

 



--------------------------------------------------------------------------------



 



     “Majority Holders” shall mean Holders holding at the time, shares of
Registrable Securities representing more than 50% of the then outstanding
Registrable Securities.
     “Permitted Assignee” shall mean any (a) Affiliate of any Holder who
acquires Registrable Securities from such Holder, or its Affiliates, or (b) any
other Person who acquires any Registrable Securities of any Holder or Holders
who is designated as a Permitted Assignee by such Holder in a written notice to
Company; provided, however, that the rights of any Person designated as a
Permitted Assignee referred to in the foregoing clause (b) shall be limited if,
and to the extent, provided in such notice.
     “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
     “Registrable Securities” shall mean the Common Stock of Company owned by
the Holders as of the date hereof or at any time in the future; and, if as a
result of any reclassification, stock dividends or stock splits or in connection
with a combination of shares, recapitalization, merger, consolidation, sale of
all or substantially all of the assets of Company or other reorganization or
other transaction or event, any capital stock, evidence of indebtedness,
warrants, options, rights or other securities (collectively “Other Securities”)
are issued or transferred to a Holder in respect of Registrable Securities held
by the Holder, references herein to Registrable Securities shall be deemed to
include such Other Securities.
     “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
     “Shelf Registration” means a registration effected pursuant to Section 2(a)
hereof.
     “Shelf Registration Statement” means a “shelf” registration statement of
Company relating to a “shelf” offering in accordance with Rule 415 of the
Securities Act, or any similar rule that may be adopted by the Commission,
pursuant to the provisions of Section 2(a) hereof which covers all of the
Registrable Securities held by the Holders, on an appropriate form under the
Securities Act, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
     “Standby Purchase Agreement” shall have the meaning assigned to such term
in the recitals.
     2. Required Registration.
          (a) Company shall use its reasonable best efforts to cause a Shelf
Registration Statement to be filed and declared effective by the Commission
within 90 days after the Closing Date. Each Holder as to which any Shelf
Registration is being effected agrees to furnish to Company all information with
respect to such Holder necessary to make any information previously furnished to
Company by such Holder not misleading. Company agrees to use its reasonable best
efforts to keep the Shelf Registration Statement continuously effective for as
long as any Holder holds Registrable Securities. Company further agrees, if
necessary, to promptly supplement or amend the Shelf Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by Company for such Shelf Registration Statement or by
the Securities Act or by any other rules and regulations thereunder for shelf
registrations, and Company agrees to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after its being
used or filed with the Commission.
          (b) At any time the Shelf Registration Statement covering all
Registrable Securities is not effective and after receipt of a written request
from the Holders of Registrable Securities requesting that Company effect a
registration under the Securities Act covering at least 10% of the Registrable
Securities outstanding as of the Closing Date (a “Demand Registration”), and
specifying the intended method or methods of disposition thereof, Company shall
promptly notify all Holders in writing of the receipt of such request and each
such Holder, in lieu of exercising its rights under Section 3 may elect (by
written notice sent to Company within 10 Business Days from

 



--------------------------------------------------------------------------------



 



          the date of such Holder’s receipt of the aforementioned Company’s
notice) to have Registrable Securities included in such Demand Registration
thereof pursuant to this Section 2. Thereupon Company shall, as expeditiously as
is possible, use its reasonable best efforts to effect the registration under
the Securities Act of all shares of Registrable Securities which Company has
been so requested to register by such Holders for sale, all to the extent
required to permit the disposition (in accordance with the intended method or
methods thereof, as aforesaid) of the Registrable Securities so registered;
provided, however, that Company shall not be required to effect more than two
(2) registrations of any Registrable Securities pursuant to this Section 2,
unless Company shall be eligible at any time to file a registration statement on
Form S-3 (or other comparable short form) under the Securities Act, in which
event there shall be no limit on the number of such registrations pursuant to
this Section 2.
          (c) A registration will not count as a Demand Registration until it
has become effective (unless the requesting Holders withdraw all their
Registrable Securities and Company has performed its obligations hereunder in
all material respects, in which case such demand will count as a Demand
Registration unless the requesting Holders pay all registration expense in
connection with such withdrawn registration); provided, however, that if, after
it has become effective, an offering of Registrable Securities pursuant to a
registration is interfered with by any stop order, injunction or other order or
requirement of the Commission or other governmental agency or court or is
withdrawn because of any development affecting Company, such registration will
be deemed not to have been effected and will not count as a Demand Registration.
          (d) If the managing underwriter of a Demand Registration shall advise
Company in writing that, in its opinion, the distribution of the Registrable
Securities requested to be included in the Demand Registration would materially
and adversely affect the distribution of such Registrable Securities, then all
selling Holders shall reduce the amount of Registrable Securities each intended
to distribute through such offering on a pro-rata basis.
     3. Incidental Registration. If Company at any time proposes to file on its
behalf and/or on behalf of any of its security holders (the “demanding security
holders”) a registration statement under the Securities Act on any form (other
than a registration statement on Form S-4 or S-8 or any successor form for
securities to be offered in a transaction of the type referred to in Rule 145
under the Securities Act or to employees of Company pursuant to any employee
benefit plan, respectively) for the general registration of securities, it will
give written notice to all Holders at least 20 days before the initial filing
with the Commission of such registration statement, which notice shall set forth
the intended method of disposition of the securities proposed to be registered
by Company. The notice shall offer to include in such filing the aggregate
number of shares of Registrable Securities as such Holders may request.
     Each Holder desiring to have Registrable Securities registered under this
Section 3 shall advise Company in writing within 10 Business Days after the date
of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested. Company shall
thereupon include in such filing the number of shares of Registrable Securities
for which registration is so requested, subject to the next sentence, and shall
use its reasonable best efforts to effect registration under the Securities Act
of such shares. If the managing underwriter of a proposed public offering shall
advise Company in writing that, in its opinion, the distribution of the
Registrable Securities requested to be included in the registration concurrently
with the securities being registered by Company or such demanding security
holder would materially and adversely affect the distribution of such securities
by Company or such demanding security holder, then all selling security holders
(including the demanding security holder who initially requested such
registration) shall reduce the amount of securities each intended to distribute
through such offering on a pro-rata basis. Except as otherwise provided in
Section 5, all expenses of such registration shall be borne by Company.
     4. Registration Procedures. If Company is required by the provisions of
Section 2 or 3 to use its reasonable best efforts to effect the registration of
any of its securities under the Securities Act, Company will, as expeditiously
as possible:
          (a) prepare and file with the Commission a registration statement with
respect to such securities and use its reasonable best efforts to cause such
registration statement to become and remain effective for a period of time
required for the disposition of such securities by the holders thereof, but not
to exceed 180 days (other than the Shelf Registration Statement which shall be
kept effective for such period as provided in Section 2(a));

 



--------------------------------------------------------------------------------



 



          (b) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all securities covered by such registration statement until
the earlier of such time as all of such securities have been disposed of in a
public offering or the expiration of 180 days (other than the Shelf Registration
Statement which shall be kept effective for such period as provided in
Section 2(a));
          (c) furnish to such selling security holders such number of copies of
a summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;
          (d) use its reasonable best efforts to register or qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States as each holder of
such securities shall request (provided, however, that Company shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process), and do such other reasonable acts and things as
may be required of it to enable such holder to consummate the disposition in
such jurisdiction of the securities covered by such registration statement;
          (e) promptly notify each Holder whose Registrable Securities are
intended to be covered by such registration statement and each underwriter and,
if requested by any such Person, confirm such notice in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by any state
securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or “blue sky” laws or the initiation of any
proceedings for that purpose, (iii) any request by the Commission for the
amending or supplementing of such registration statement or prospectus or for
additional information; and (iv) of the happening of any event which makes any
statement made in a registration statement or related prospectus untrue or which
requires the making of any changes in such registration statement, prospectus or
documents so that they will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and, as promptly as practicable
thereafter, prepare and file with the Commission and furnish a supplement or
amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and the time period during which such registration
statement is required to remain effective shall be extended for the time period
during which such prospectus is so suspended;
          (f) furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to Section 2, on the date that such shares of
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration or, if such Registrable Securities are not being sold through
underwriters, on the date that the registration statement with respect to such
shares of Registrable Securities becomes effective, (1) an opinion, dated such
date, of the independent counsel representing Company for the purposes of such
registration, addressed to the underwriters, if any, and if such Registrable
Securities are not being sold through underwriters, then to the Holders making
such request, in customary form and covering matters of the type customarily
covered in such legal opinions; and (2) a comfort letter dated such date, from
the independent certified public accountants of Company, addressed to the
underwriters, if any, and if such Registrable Securities are not being sold
through underwriters, then to the Holder making such request and, if such
accountants refuse to deliver such letter to such Holder, then to Company, in a
customary form and covering matters of the type customarily covered by such
comfort letters and as the underwriters or such Holder shall reasonably request.
Such opinion of counsel shall additionally cover such other legal matters with
respect to the registration in respect of which such opinion is being given as
such Holders may reasonably request. Such letter from the independent certified
public accountants shall additionally cover such other financial matters
(including information as to the period ending not more than five Business Days
prior to the date of such letter) with respect to the registration in respect of
which such letter is being given as the Holders of a majority of the Registrable
Securities being so registered may reasonably request;
          (g) enter into customary agreements (including an underwriting
agreement in customary form) and

 



--------------------------------------------------------------------------------



 



take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities; and
          (h) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, but not later than
18 months after the effective date of the registration statement, an earnings
statement covering the period of at least 12 months beginning with the first
full month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act.
     It shall be a condition precedent to the obligation of Company to take any
action pursuant to this Agreement in respect of the securities which are to be
registered at the request of any Holder that such Holder shall furnish to
Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.
     Each Holder agrees that, upon receipt of any notice from Company of the
happening of any event of the kind described in Section 4(e)(iv), such Holder
shall immediately discontinue such Holder’s disposition of Registrable
Securities pursuant to the registration statement relating to such Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4(e)(iv).
     5. Expenses. All expenses incurred in complying with this Agreement,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with any stock exchange or the National Association
of Securities Dealers, Inc.), printing expenses, fees and disbursements of
counsel for Company, the reasonable fees and reasonable expenses of counsel for
the selling security holders (selected by those holding a majority of the shares
being registered), expenses of any special audits incident to or required by any
such registration and expenses of complying with the securities or blue sky laws
of any jurisdiction pursuant to Section 4 (d), shall be paid by Company, except
that:
          (a) all such expenses in connection with any amendment or supplement
to the registration statement or prospectus filed more than 180 days after the
effective date of such registration statement because any Holder has not
effected the disposition of the securities requested to be registered shall be
paid by such Holder; and
          (b) Company shall not be liable for any fees, discounts or commissions
to any underwriter or any fees or disbursements of counsel for any underwriter
in respect of the securities sold by such Holder.
     6. Indemnification and Contribution.
          (a) In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Company shall indemnify and
hold harmless to the fullest extent permitted by law the Holder of such
Registrable Securities, such Holder’s directors and officers, and each other
person (including each underwriter) who participated in the offering of such
Registrable Securities and each other person, if any, who controls such Holder
or such participating person within the meaning of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, to which such
Holder or any such director or officer or participating person or controlling
person may become subject under the Securities Act or any other statute or at
common law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon (i) any alleged untrue
statement of any material fact contained, on the effective date thereof, in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such Holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that Company shall not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
actual or alleged untrue statement or actual or alleged omission made in

 



--------------------------------------------------------------------------------



 



such registration statement, preliminary prospectus, prospectus or amendment or
supplement in reliance upon and in conformity with written information furnished
to Company by such Holder specifically for use therein or (in the case of any
registration pursuant to Section 2) so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Holder or such director, officer
or participating person or controlling person, and shall survive the transfer of
such securities by such Holder.
          (b) Each Holder, by acceptance hereof, agrees to indemnify and hold
harmless to the fullest extent permitted by law Company, its directors and
officers and each other person, if any, who controls Company within the meaning
of the Securities Act against any losses, claims, damages or liabilities, joint
or several, to which Company or any such director or officer or any such person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon information provided in writing
to Company by such Holder specifically for use in the following documents and
contained, on the effective date thereof, in any registration statement under
which securities were registered under the Securities Act at the request of such
Holder, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto. Notwithstanding the provisions of this
paragraph (b) or paragraph (d) below, no Holder shall be required to indemnify
any person pursuant to this Section 6 or to contribute pursuant to paragraph
(d) below in an amount in excess of the amount of the aggregate net proceeds
received by such Holder in connection with any such registration under the
Securities Act.
          (c) Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person, except to the extent the indemnifying
party is actually prejudiced thereby) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent shall not be
unreasonably withheld or delayed. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
          (d) If the indemnification provided for in this Section 6 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to

 



--------------------------------------------------------------------------------



 



include any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro-rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     7. Certain Limitations on Registration Rights. Notwithstanding the other
provisions of this Agreement:
          (a) Company shall not be obligated to register the Registrable
Securities of any Holder if, in the opinion of counsel to Company reasonably
satisfactory to the Holder and its counsel (or, if the Holder has engaged an
investment banking firm, to such investment banking firm and its counsel), the
sale or other disposition of such Holder’s Registrable Securities, in the manner
proposed by such Holder (or by such investment banking firm), may be effected
without registering such Registrable Securities under the Securities Act; and
          (b) Company shall not be obligated to register the Registrable
Securities of any Holder pursuant to Section 2 if Company has had a registration
statement, under which such Holder had a right to have its Registrable
Securities included pursuant to Section 2 or 3, declared effective within six
months prior to the date of the request pursuant to Section 2; provided,
however, that if any Holder elected to have shares of its Registrable Securities
included under such registration statement but some or all of such shares were
excluded pursuant to the penultimate sentence of Section 3, then such six-month
period shall be reduced to three months.
          (c) Company shall have the right to delay the filing or effectiveness
of a registration statement required pursuant to Section 2 hereof during one or
more periods aggregating not more than 90 days in any twelvemonth period in the
event that (i) Company would, in accordance with the advice of its counsel, be
required to disclose in the prospectus information not otherwise then required
by law to be publicly disclosed and (ii) in the judgment of Company’s board of
directors, there is a reasonable likelihood that such disclosure, or any other
action to be taken in connection with the prospectus, would materially and
adversely affect any existing or prospective material business situation,
transaction or negotiation or otherwise materially and adversely affect Company.
     8. Selection of Managing Underwriters. The managing underwriter or
underwriters for any offering of Registrable Securities to be registered
pursuant to Section 2 shall be selected by the holders of a majority of the
Registrable Securities being so registered and shall be reasonably acceptable to
Company.
     9. Interpretive Matters. Unless otherwise expressly provided or the context
otherwise requires, for purposes of this Agreement the following rules of
interpretation apply:
          (a) When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period is excluded. If
the last day of such period is a non-Business Day, the period in question ends
on the next succeeding Business Day.
          (b) Any reference in this Agreement to gender includes all genders,
and words imparting the singular number also include the plural and vice versa.
          (c) All references in this Agreement to any “Article,” or “Section,”
are to the corresponding Article or Section of this Agreement.
          (d) The words “herein,” “hereinafter,” “hereof,” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.
          (e) The word “including” or any variation thereof means “including,
but not limited to,” and does

 



--------------------------------------------------------------------------------



 



not limit any general statement that it follows to the specific or similar items
or matters immediately following it.
     10. Miscellaneous.
          (a) No Inconsistent Agreements. Company will not hereafter enter into
any agreement with respect to its securities which is inconsistent with the
rights granted to the Holders in this Agreement.
          (b) Remedies. Each Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Agreement or where any provision hereof is validly asserted as a
defense, the successful party shall be entitled to recover reasonable attorneys’
fees in addition to any other available remedy.
          (c) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departure from the provisions hereof may not be given
unless Company has obtained the written consent of the Majority Holders.
          (d) Notice Generally. All notices, demands, communications and
deliveries required or permitted by this Agreement shall be made in writing
signed by the party making the same, shall specify the Section of this Agreement
pursuant to which it is given or being made and shall be deemed given or made
(i) on the date delivered if delivered by telecopy or in person, (ii) on the
third (3rd) Business Day after it is mailed if mailed by registered or certified
mail (return receipt requested) (with postage and other fees prepaid) or
(iii) on the day after it is delivered, prepaid, to an overnight express
delivery service that confirms to the sender delivery on such day, as follows:
          (i) If to any Holder, at its last known address appearing on the books
of Company maintained for such purpose.
          (ii) If to Company, at:
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Gordon A. Ulsh
Telecopy No.: (678) 566-9171
With copies to:
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Law Department
Telecopy No.: (678) 566-9342

 



--------------------------------------------------------------------------------



 



and
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attention: Carter W. Emerson, P.C.
Telecopy No.: (312) 660-0374
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.
          (e) Rule 144. So long as Company is subject to the reporting
requirements under the Exchange Act, it shall comply with such requirements so
as to permit sales of Registrable Securities by the holders thereof pursuant to
Rule 144 under the Securities Act.
          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto including any person to whom Registrable Securities are
transferred and becomes an Additional Holder in accordance with this Agreement.
          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (h) Governing Law; Jurisdiction; Jury Waiver. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without giving effect to the conflict of laws provisions thereof. Each
of the parties hereby submits to personal jurisdiction and waives any objection
as to venue in the County of New York, State of New York. Service of process on
the parties in any action arising out of or relating to this Agreement shall be
effective if mailed to the parties in accordance with Section 10(d) hereof. The
parties hereto waive all right to trial by jury in any action or proceeding to
enforce or defend any rights hereunder.
          (i) Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
          (j) Entire Agreement. This Agreement represents the complete agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.
          (k) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
          (l) Termination. Company’s obligations under this Agreement shall
cease with respect to any Person when such Person ceases to be a Holder.
Notwithstanding the foregoing, Company’s obligations under Section 5 and
Section 6 shall survive in accordance with their terms.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      EXIDE TECHNOLOGIES    
 
               
 
  By:                               Name:
Title:    
 
                    TONTINE CAPITAL PARTNERS, L.P.    
 
               
 
      By:   TONTINE CAPITAL MANAGEMENT, L.L.C.,    
 
               
 
          its general partner    
 
               
 
      By:        
 
                        Name:
Title:    
 
                    LEGG MASON INVESTMENT TRUST, INC.    
 
               
 
  By:                               Name:
Title:    
 
                    ARKLOW CAPITAL, LLC    
 
               
 
  By:                               Name:
Title:    

[PERMITTED ASSIGNEES UNDER STANDBY PURCHASE AGREEMENT]

 